NEWS RELEASE Lincoln Financial Group Announces Preliminary Third Quarter 2008 Results Continued strength in core operating fundamentals drives profitable results and positive retirement and insurance net flows Reduces dividend and reaffirms solid capital and liquidity position Philadelphia, PA, October 10, 2008 – Lincoln Financial Group (NYSE:LNC) today announced preliminary third quarter results, including an update on the company’s capital and liquidity positions. Net income is expected to be in the range of $120 million to $180 million, or $0.50 to $0.70 per diluted share, for the third quarter of 2008.
